Citation Nr: 0000317	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a neck disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1983 to 
May 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  


FINDING OF FACT

There is no competent medical evidence that shows the 
appellant currently has a neck disorder.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has a neck disorder that began 
in service and which is manifested by pain and a popping 
sensation when he turns his neck.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a neck disorder.  The first element required 
to show a well-grounded claim is not met because the medical 
evidence does not show that the appellant currently has a 
neck disorder.  While an October 1994 VA medical examination 
listed a diagnosis of history of pain and crepitation in the 
neck, no crepitation was noted, and the examiner reported 
that there was full range of motion in the cervical spine.  
An X-ray of the cervical spine in October 1994 was normal.  A 
May 1998 VA orthopedic examination report noted that the 
appellant had subjective symptoms involving his neck but that 
there were no objective abnormalities found in the cervical 
spine on examination.  A cervical spine X-ray in May 1998 was 
normal.  The second element of Caluza is not also satisfied 
because the service medical records do not show any complaint 
or finding of any neck disability.  The appellant's February 
1994 separation medical examination revealed normal findings 
for the spine.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his neck, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding a 
diagnosis of a neck disorder.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a neck 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the supplemental statement of the case 
issued in March 1999.  Furthermore, this decision by the 
Board informs that appellant as to what evidence is needed to 
make the claim a well-grounded one.  Unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make this 
claim well grounded.  



ORDER

The claim for service connection for a neck disorder is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

